THIS was an action of trespass for mesne profits after a recovery in ejectment by the plaintiff against the defendant, with the usual pleas and notice to the plaintiffs of recoupment on the other side, for taxes paid and repairs and improvements made upon the premises by the defendants and others.
The lands in question had been sold on a judgment in the Superior Court for the county at the suit of Jacob Charles, who purchased them at sheriff's sale and afterward sold and conveyed them in fee simple to Amos Stayton, who built and made sundry improvements and repairs on the premises, and afterward rented them to Alexander, the defendant, from whom one-third of the *Page 322 
premises had been recovered by the plaintiffs in the action of ejectment for defect of title in Stayton, his landlord.